l UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION

l . t
VICTORIA WILSON,

iPlaintiff,
v. Case No. 8:17-cv-O2739-T-02AAS
BADLOCK HOME FURNITURE,

Defendant.

' /
_O_R_DLB

This matter comes to the Court on Plaintiff`s Motion for Class Certification,

Dkt. 56, and Defendant’s Opposition, Dkt. 5 9. The Court also has before it motions

to str1

ke and exclude expert testimony. Dkts. 67, 69, 79. The Court DENIES the

Motion for Class Certiflcation and, in accord With its oral ruling on November 27,

2018,

DENIES the motions to strike and exclude.

BACKGROUNDl

In 2013, Customer L. purchased furniture at a store in Tampa operated by

Defendant. Dkt. 59-1 at 4. To make the purchase on credit, Customer L. provided

personal information to Defendant, including his phone number. Id. at 5. Three

 

 

 

 

l To die extent the Court delves into the facts or merits of the case, courts are not only authorized but y
required to do so as necessary to resolve a request for class certification Comcast Corp. v. Behrend, 569
U.S. ZV, 34 (20]3); see also Vega v. T-Mobi[e USA, Inc., 564 F.3d 1256, 1266 (l lth Cir. 2009).

l

t years

later, Customer L.’s account became delinquent and Defendant made

autom'ated calls to the provided number to inquire about the debt. Id.

During the time frame of the calls, Plaintiff’s grandmother was the

subscriber of the number and Plaintiff was the user of the phone. Dkt. 59-4 at 110;

Dkt. 559-5 at 3. The wireless carrier was Metro PCS/T-Mobile. Dkt. 59-4 at 14.

Deferidant called Plaintiff at least thirty times and left at least twelve pre-recorded

voice messages Dkt. 59-1- at 30; Dkt. 28 at 11 32; Dkt. 59-6 at 2.

Plaintiff claims she attempted to tell Defendant to stop calling, Dkt. '59-4 at _

28, though her phonorecords show no outgoing calls to any of the numbers

Defendant used to call Plaintist number or to the number identified in the voice

messages as the call-back number, Dkt. 59-6 at 2. On November 15, 2017, Plaintiff ,

picked up a call from Defendant for the first time and advised the caller that the

number was wrong. Dkt. 59-4 at 35; Dkt. 59-1 at 30. Defendant has not called

since

then, although this lawsuit was served shortly thereafter. Dkt. 59-4 at 35;

Dkt. 159-1 ar 3a

violat

6‘

any

OI` mE

Plaintiff filed her Complaint on November 13, 2017. Dkt. l. She alleges
,ions of the Telephone Consumer Protection Act (“TCPA”), which prohibits
person . . . to make any call (other than a call made for emergency purposes

lde with the prior express consent of the called party) using any automatic

2

 

l
telephpne dialing system or an artificial or prerecorded voice . . . to any telephone
numb%r assigned to a . . . cellular telephone service . . . .” 47 U.S.C. § 227(b). The
'l`CPAl creates a private right of action for statutory damages in the_amount of $500
per violation (or up to $1,500 if the defendant violated‘this subsection willfully or

knowingly). 47 U.S.C. § 227(b)(3).

Plaintiff seeks to certify a class, which would include: “(l) All persons in the

 

United States (2) to whose cellular telephone number (3) Defendant placed a non-

emergency telephone call (4) using substantially the same system(s) that were used

to telciphone Plaintiff (5) from March 6, 2014 through the present and (6) where
Defe dant’s call records report a wrong number associated With said cellular
telephone number.” Dkt. 56 at 5. Defendant opposes the motion, arguing that
Plaintiff lacks Article III standing and that the proposed class does not satisfy the
requirements of the F ederal Rules of Civil Procedure. Dkt. 59.

DISCUSSION l
As a preliminary matter, the Court is unpersuaded by Defendant’s standing
argument See Palm Beach GolfCenrer-Boca, lnc. v. John G. `Sarrz's,r D.D.S., P.A.,
781 F.3d 1245, 1252-53 (l lth Cir. 2015);F10rei1ce Ena'ocrl`ne Cll`nic, PLLC v.

Arrz`va Med., LLC, 858 F.3d 1362, 1365-66 (l lth Cir. 2017). Rather, the materials

 

 

 

before the Court show that Plaintiff was called by Defendant, thereby triggering

the TCPA and an injury-in-fact for standing purposes.

As for the request to certify a class action, Rule 23(a) of the Federal Rules of

Civil `Procedure requires that: (l) the class is so numerous that joinder of all

members is impracticable (numerosity); (2) there are questions of law or fact

common to the class (commonality); (3) the claims or defenses of the

representative parties are typical of the claims or defenses of the class (typicality);

and (4) the representative parties will fairly and adequately protect the interests of

the cl
also s

Comc

“that
quest

other

Fed. l

ass (adequacy). Fed. R. Civ. P. 23(a). The party seeking certification "‘must
atisfy through evidentiary proof at least one of the provisions of Rule 23(b).”
crst Corp. v. Behrend, 569 U.S. 27, 33 (20.13).

Plaintiff seeks certification under Rule 23(b)(3), requiring the Court to find 4
the questions of law or fact common to class members predominate over any
ons affecting only individual members, and that a class action is superior to
available methods for fairly and efficiently adjudicating the controversy.”

{. Civ. P. 23(b)(3). Rule 23 also “implicitly requires that the proposed class is

 

 

 

adequ

App’x

class,

l
satisfi

ater defined and clearly ascertainable.” Karhu v. Vz`tal Pharm., lnc., 621 F.

945, 946 (1 lth Cir. 2015) (internal quotation marks and citation omitted).2

The burden of proof for the above requirements rests on the proponent of the

Id. (citation omitted). The Court finds that even if Plaintiff’s purported class

es the four prerequisites of Rule 23(a), the Court has serious concerns about

the proposed class’s ascertainability and that questions of law or fact common to '

class members do not predominate over any questions affecting only individual

members

The proposed class might not be clearly ascertainable

A class is not ascertainable unless the class definition contains objective

criteria that allow for class members to be identified in an “administratively

feasib

787-8

le” way. Bussey v. Macon Cnly. »Greyhouna’ Park, Inc., 562 F. App’x. 782,

8 (1 lth Cir. 2014). This requires a “manageable process that does not require

much, if any, individual inquiry.” Id. at 787 (internal quotation marks and citation

omitted). To this end, Plaintiff’s expert, Anya Verkhovskaya, proposes first using

 

 

 

require ent. While the opinion is not published, it is persuasive. Furthermore, this is not the sort of case

2 In bo}l;il her papers and at oral argument, Plaintiff challenged the applicability of Karhu’s ascertainment

where lactors militating against a heightened ascertainability requirement exist. See, e.g., Mullins v.
Direct 'Digital, LLC, 795 F.3d 654, 658 (7th Cir. 2015) (finding Rule 23 has no ascertainability
requirement because, in part, it would have “the effect of barring class actions where class treatment is
often most needed: in cases involving relatively low-cost goods or services, where consumers are unlikely

to have

 

documentary proof of purchase”).
5

revers 3 directory database vendors and subpoenas to cell phone carriers to identify

those

persons whom Defendant called, who are listed in Defendant’s records as

“wrong numbers.” Dkt. 56-1 at 16-18. This proposal, however, seems to suffer

several mechanical shortcomings

MROU

At the most fundamental level, the parties’ experts dispute the precise

nt of “wrong numbers.” Based on Plaintiff’ s analysis, Defendant made 8,253

calls marked as wrong number to 7,705 cellphone numbers. Dkt. 56-1 at 16

According to the defense expert, J an Kostyun, the number of relevant calls is

significantly lower than this. Dkt. 59-7 at 36-40. The dispute extends to whether it 4

is even possible to identify the cell phone subscribers of the alleged wrong

numbers. According to Defendant’s expert, there is no public database of cell

phone subscribers and private services are often inaccurate and incomplete, and

eVCn

a carrier-by-carrier investigation would not ensure accuracy. Dkt. 59-7 at 13-

19. Plaintiff’ s expert claims this is possible, though one of her chief sources is the

unobservable, proprietary “black box” techniques of LexisNexis. Dkt. 59-7 at 264.

Be that as it may, the processing of the thousands of “wrong numbe,rs” in

Defendant’s database is where the matter truly falls apart. Most glaringly,

Plain

beca1

tiff's method would not even have discovered Plaintiff as a class member

lse she is not the subscriber of the number and there is no identification of her

6

 

in the

provided Metro PCS/T-Mobile `records. Dkt. 59-6 at 1870-74. In fact, this

expert encountered a similar problem in another TCPA case, Goins v. Palmer

R_ecovery Attorneys, PLLC, 6:17-cv-654~Or1-GAP-KRS. Dkt. 59-7 at 18. There,

despite her stated ability to ascertain the plaintiff as a class member,an

indivi

dualized inquiry based on Ms. Verkhovskaya’s own knowledge about the

case was necessary to identify the plaintiff as the called party. Dkt. 59-7 at 17-19.

While

this is by itself not fatal, it does highlight a Weakness in the proposal: Short

of relying on a claimant’s ass,ertions, there is no way definitively to determine who

actual

v. AD

ly answered the call from Defendant and stated “wrong number.” See Stalley

5` Alliance Data Sys., Inc., 296 F.R.D. 670, 679 (l\/I.D. Fla. 2013) (denying

certification where the court was “not been presented with reasonable methods for

ascert

collec

aining the identity of the individuals who answered [the defendant’s]

tion calls”).

 

1Making matters worse, there are documented instances of more than one

customer providing the same phone number. Dkt. 59-1 at 6; Dkt. .59-2; Dkt. 59-3.

This ‘

might

multiple hit” scenario means that a call to an otherwise consenting customer

be designated as “wrong number” simply because Defendant had intended to

call-and asked for-the other customer who provided the number. Additionally,

Defen

 

 

dant was able to contact by phone some of its customers at their provided

7

numbers after those numbers were initially designated as “wrong.” Dkt. 59-1 at 6;
Dkt. 5 9-2 at 2.

Plaintiff points out that the names obtained through subpoenas or reverse
directory databases can'be cross-referenced against Defendant’s customer records
and only names that appear on both lists will proceed to the next stage of the
certification process.3 Dkt. 56-at 13-14. This additional step would provide some
indicia of reliability, here concerning the subscriber/user distinction, notably absent
in other cases. See, e.g., Marcus v. BMW ofN. Am., LLC, 687 F.3d 583, 593-94 (3d
Cir. 2()12). Yet this precaution risks excluding otherwise appropriate members
from the class.

Plaintiff also assures the Court that any discrepancies will be worked out by

a subsequent self-attestation process of mailing notices and claim forms to the

 

3 On a related point, it seems incongruous to rely on Defendant’s records as infallible writ when they list a
“wrong number,” but to discard as untrustworthy those same records when they indicate that a number
belongs to a Badcock credit customer (by definition consenting) who has defaulted ln any event, as
Defendant points out, a call recipient’s statement of “wrong number,” as well as the simple act of

Defend nt listing a number as “wrong n-umber” may not be admissible as a matter of federal evidence as
proof o the matter asserted, even if the number is labeled as “wrong” in Defendant’s business records.
The unknown person answering on the phone was under no business duty to make that declaration, which
is likel hearsay to prove the number was in fact wrong. Cf Eichholz v. Pepo Petroleum Co., 475 So. 2d
1244, l 45-46 (Fla. lst DCA 1985) (“If the initial supplier of the information is not acting within the
course f the business, the record cannot qualify for admission.”) (citation'omitted); Benedem` v. Charter
Commc’ns lnc., No. 1:16-CV-2083 RLM- DLP, 2018 WL 2970998, at *2 (S. D Ind. June 13, 2018) (in a
TCPA ase, statement by caller that the call was on behalf of the defendant was hearsay to prove the truth
of the atter asserted).

 

matched names and addresses,l but the Court is skeptical. First, such a step ignores

the very purpose of ascertainment and will, in any event, require an individualized

inquiry. Secondly, while an affidavit certifying inclusion in a class might be

appropriate in some cases where damages for an individual claimant are negligible,

see e.g., Mullz'ns v. Direct Digital, LLC,-795 F.3d 654, 667 (7th Cir. 2015), here

Defendant could face up to $1500 per call. This amount is relevant both as an

incentive for individuals to improperly enter the class and, as discussed more fully l

below, a danger that impacts due process protections for Defendant. Karhu, 621 F.

App’x at 948-49 (“[A]llowing class members to self-identify without affording

defendants the opportunity to'challenge class membership provide[s]‘ inadequate

procedural protection to . . . [d]efendant[s] and implicate[s their] due process

rightSl_, but] protecting defendants’ due-process rights by allowing them to

challenge each claimant's class membership is administratively infeasible, because

it requires a series of minitrials just to evaluate the threshold issue of which

[persons] are class members.”) (alterations in original) (internal quotation marks

and citations omitted).4

 

4 ln her Notice of Filing Supplemental Authority, Dkt. lOl, Plaintiff directed the Court to the recently

decided Keim v. ADF MidAtlantic, LLC, No. l2-8(_)577-CIV (S.D. Fla. Dec. 4, 2018), which certified a
class for a TCPA claim at docket entry 259. There the defendant’s expert merely pointed out that phone
carriers are under no obligation to maintain historical account records, not whether such information is

obtainable at all. Secondly, the proposed solution of asking subscribers to provide user information on

9

 

Ce

lt is worth mentioning that, as the class is most recently defined, the Court
would not need to evaluate consent as a gatekeeping issue. By contrast, the original
version limited the class to users from whom Defendant “did not have express
consent to call said cellular telephone number,” and a subclass of users who “had
revoked their consent for [Defendant] to place such calls.” Dkt. 28 at 11 54.5

` Perhaps realizing this would require the Court to make individualized inquiries at
the ascertainment stage, Plaintiff restyled the class to its current form of “wrong
number.” But this only delays the necessary, fact-intensive inquiry into consent, as
discussed below.

Notwithstanding the above points, a general reluctance by many courts to '

deny class certification because of administrative difficulties, even in ensuring that

all members of a class are accounted for, gives the Court pause. Because the Court

finds that predominance is not satisfied, however,‘ this Court need not base its

ruling upon, nor definitively resolve, the issue of ascertainment

 

more leaves a defendant at the mercy of prospective class members. Lastly, because each phone number
in Kein would only lead to one subscriber or user, there -was no risk of a “multiple hit.”
5 This change in class definitions, done without formal amendment or leave, occurred after the June 13,
2018 deadline to amend the complaint Dkt. 40. To resolve the present motion, the Court need not
determ ne whether such a modification, which would not necessarily result in a “narrower” class, was
proper. See, e.g., Jacobs v. Quicken Loans, lnc., No. 15-81386-C1V, 2017 WL 4838567, at *4 (S.D. Fla.
Oct. 19, 2017) (finding that changing class definition on the basis of arguments raised “would prejudice
[the defendant] who conducted discovery and provided briefing based on the current class definition”)
(citation omitted). Plaintiff’s initial expert report was based on the prior, foregone class definition.

. 10

 

II.

l The common questions of law and fact do not predominate

To certify a class under Rule 23(b)(3), “the issues in the class action that are

subject to generalized proof and thus applicable to the class as a whole, must

predominate over those issues that are subject only to individualized proof.”

l Babinecru v. Federal Exp. Corp., 576 F.3d 1183, 1191 (l lth Cir. 2009) (citation

omitted). “Common issues of fact and law predominate if they have a direct impact

on every class member's effort to establish liability . . . [and] will not predominate

over individual questions if`, as a practical matter, the resolution of an overarching

COmm

factua

on issue breaks down into an unmanageable variety of individual legal and

issues.” Id. `(citation, alterations, and quotation marks omitted). The court in

Babineau lilrther noted that, in so deciding, courts should examine, among other

things

possible defenses. Id.

` Here, the common issues of fact and law do not predominate. The apparent

common issues are few and straightforward: whether Defendant called'the class

memb

ers’ phone numbers using a prohibited method and that the phone numbers

were in some way incorrect This analysis, though, neglects what is likely the

determinative_and most complex, fact-specific_aspect of each case: how that

numb<

er entered Defendant’s records and, related, the issue of consent. See Jacobs

v. Qurcken Loans, Inc., No. 15-81386-CIV, 2017 WL 483 8567, at *2 (S.D.' Fla.

ll

 

Oct. 1

-burder

resolv

(citati<

9, 2017) (“Pivotal to thisanalysis is whether [the plaintiff] has met his
1 to show that the issue of consent for the challenged telephone calls can be
ed by common, classwide evidence or whether it is an individualized issue.”)

)n omitted); Shamblz'n v. 'Obama for Am., Case No. 8:13-cv-2428-T-33TBM,

2015 WL'1909765, *12 (M.D. Fla. Apr. 27, 2015) (denying class certification

where

‘f[i]ndividualized inquiries into consent (including where, how, and when)

Will predominate”).

While it_seems that, unlike in Jacobs and Shamblin, Defendant only obtains

consent from customers in connection with a purchase on credit, Defendant could

still demonstrate consent a variety of ways. See Jacobs, 2017 WL 483 85 67, at *2

(fmding the plaintiff had not met burden where “issue of consent will require an

examination of individual calls because consent is not limited to” one possible

SOU!'C€

). Undoubtedly Defendant called some Wrong numbers. Yet it is quite likely

that a defaulting customer may reply with “wrong number” when the customer

answers a' call from the creditor collecting a past-due debt. Or someone in the

custom er’s household might intentionally mislead the caller on behalf of the

defaulting customer. The call’s recipient might also be bound by a customer’s

consent, like if a household member used the recipient’s number to make a

purchase. See Osorio v. Staté Farm Bank, 746 F.3d 1242, 1252-53 (l lth Cir. 2014)

12

 

(finding that an agent could consent to calls under the TCPA on behalf of another
indivi ual). And, as evidenced by Defendants’ records, the “multiple hit” scenario
is not speculative

The logic of Plaintiff’s proposal to cross-reference names against
Defendant’s records to untangle the user/subscriber distinction does not extend to
the consenting/nonconsenting distinction. Nor is Defendant listing “wrong
number” in its records a proxy for 'no consent. While at this stage it is unclear just
how many cases might implicate this or other defenses, it is important to note any
inquiry’s starting point:. Rather than engage in random robocalling, Defendant only
calls numbers in its records and its intent was to call actual known customers in
arrears. Dkt. 59-1 at 3. Actual customers almost certainly consented. This means
that Defendant»would likely have a possible defense against many class members,
the precise contours of which could vary substantially The scope of this sort of
inquiry is likely to dwarf the much simpler question of whether Defendant called a
given class member with a prohibited system. This is not a case Where a defendant
sprayed robocalls across a nonconsenting public.

Finally, this case does not concern marginal damages for an ineffective

' relatively cheap product as in Mullz’ns; the TCPA carries with it damages of up to ‘

$1,500 per call. Plaintiff was called at least thirty times, which could total $45,000.

13

 

With such a looming threat, due process allows Defendant to inquire whether the
alleged wrong number belonged to a customer by consulting each individual file
and, if not, how the number entered Defendant’s records, whether the claimant was
actually the one called, whether privies or associates might have consented, and
whether the call represents a “multiple hit.” See Karhu, 621 F. App’x at 948-49.6
l`he' facts presented here are distinct from the cases on which Plaintiff relies.
In Reyes v. BCA Fin. Servs., Inc., No. .1~6-24077-CIV, 2018 WL 3 145 807 (S.D. Fla.
June 26, 2018), for example, the court granted certification, noting that, unlike in
Shaml: ling the defendant did not have actual proof of consent or that “consent could
have been obtained in many different ways.” 2018 WL 3145807, at *15-16; see
also Abdeljalil v. Gen. Elec. Capital Corp., 306 F.R.D. 303, 311 (S.D. Cal. 2015).
Though _the Court does not yet address the issue of consent in the instant
case, Defendant has put forth sufficient evidence that consent could present itself a

variety of ways. And, as mentioned, because Defendant only calls phone numbers

 

 

6 These ame considerations might also preclude a finding that Plaintiff has satisfied _the commonality
require ent of Ru|e 23(a). See, e.g., Shamblin, 2015 WL 1909765, at *17 (“[The plaintiff s] ability to list
some c mmon questions does not satisfy commonality, because individualized proof will be required for
each an every plaintiff, which defeats the purpose of class certification.”); Balthazor v. Cent. Credil l
Servs., c., No. 10-62435-C1V, 2012 U.S. Dist. LEXIS 182275, at *10, 16 (S.D. Fla. Dec. 27, 2012)
(denyin class certification on commonality and predominance because “[r]esolution of each putative
class m mber’s TCPA claim would necessarily involve an individual assessment of whether each class
membe consented to receive telephone calls on their cellular telephone”); Hick.s v. Client Servs., Inc.,_No.
07-618 2-C1V, 2008 U.S. Dist. LEXIS 101129, at *20 (S.D. Fla. Dec. 11, 2008) (denying class
certification on commonality because “consent is an issue that would have to be determined on an

individt al basis at trial.”)
14

 

found m granted credit applications, the issue of consent Would arise often. This

 

 

fact distinguishes Plaintiff"s case from'Manno v. Healthcare Revenue Recovery q
Grp., fLC, 289 F.R.D._ 674 (s.b. Fla. 2015) and its line oreases.

Simply considering what Plaintiff wants to do shows the problem: Plaintiff
says first identify the “wrong numbers” listed in Defendant’s calling records That
can be done Plaintiff then claims her expert can divine the subscribers and
affidavits can be mailed to those addresses to determine those with standing. For
example, Plaintiff, an authorized user, is shown on no phone records but does have
standing. But Plaintiff’s grandmother, the subscriber and payer of the unlimited
calling plan, has no standing. This determination is~highly doubtful and the self-
attestation process has been rejected by other courts See Karhu, 621 F. App’x at
948-49. Worse yet, it ignores the' real hole in this case: deriving consent. A mail-in

affidavit for a $45,000 claim is not going to work in this class setting. Consent

 

requires an individualized inquiry, especially when the source list, by definition, is

conserited as with credit applications

il-laving determined that Plaintiff does not satisfy Rule23(b)(3), the Court
need not address the remaining requirements The requested class certification is
denied. The motions to strike and exclude are denied for the reasons stated at the
hearing.

15

 

CONCLUSION

1`he Court DENIES Plaintiff’s Motion for Class `Certification, Dkt. 56, and

the motions to strike and exclude, Dkts. 67, 69, 79.

COPIl
All col

ES FURNISHED TO:
1nse1 of record

 

DONE AND ORDERED at Tampa, Florida, on December 19, 2018.

/s/ William F. Jung
WILLIAM F. JUNG
UNITED STATES DISTRICT JUDGE

16

